Citation Nr: 0523607	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Columbia, 
South Carolina, which, in pertinent part, denied service 
connection for bilateral hearing loss.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in September 2004.  A transcript of 
that hearing is of record.

In November 2004, the Board remanded the appeal so that a VA 
examiner could review the claims folder.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.

2.  Current bilateral hearing loss is not a disorder of 
service origin or attributable to any incident therein.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The RO and VA's appeals management center have satisfied the 
notification requirements of the VCAA.  The March 2003 
statement of the case, the May 2004 and March 2005 
supplemental statements of the case and June 2002 and 
December 2004 letters from the RO, gave the veteran notice of 
the evidence necessary to substantiate his claim on appeal.  

The evidence development letters dated in June 2002 and 
December 2004, also advised the veteran of what evidence he 
was responsible for providing and what evidence VA would 
undertake to obtain.  The December 2004 letter told him to 
send any additional evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report or submit additional 
information or evidence after the last VCAA notice.  If he 
had submitted additional evidence substantiating his claims, 
he would have received the same benefit as if he submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  He also 
received a necessary examination.  38 U.S.C.A. § 5103A(d).



Factual Background

A July 1972 report of medical examination, performed for 
enlistment purposes, revealed that the veteran's ears were 
clinically evaluated as normal.  An audiological evaluation 
performed at that time showed pure tone thresholds in 
decibels, as follows:


HERTZ

500
1000
2000
4000
RIGHT
10
5
5
5
LEFT
10
15
20
25

In January 1974, the veteran underwent a six-month hearing 
test.  An audiological evaluation performed at that time 
showed pure tone thresholds in decibels, as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0
  
A May 1975 report of medical examination, performed for 
expeditious discharge purposes, again revealed that the 
veteran's ears were clinically evaluated as normal.  An 
audiological evaluation performed at that time showed pure 
tone thresholds in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Post-service, the veteran had VA outpatient treatment from 
August 2001 to May 2002.  In May 2002 the veteran complained 
of hearing loss.  He reported that he had to increase the 
volume on his television to hear it.  No diagnosis was noted.

During a July 2002 VA examination, the veteran reported that 
his hearing had increased and his greatest area of difficulty 
was hearing his television and telephone.  He reported 
previous noise exposure in the military when he was a tanker 
and a loader for shells.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
30
45
45
45
LEFT
25
35
45
50
55

The veteran's speech discrimination score on the Maryland CNC 
word list were 94 percent bilaterally.  Diagnostic and 
clinical tests revealed normal middle ear function.  The 
diagnosis was mild to moderate sensorineural hearing loss 
bilaterally.

VA outpatient records dated from October 2002 to March 2004, 
were essentially negative for complaints or treatment of 
hearing loss.

Numerous lay statements were submitted on behalf of the 
veteran, all dated in March 2004.  The statements indicated 
that prior to the veteran entering service, his hearing was 
normal, but upon his return from service, the veteran started 
to complain about hearing problems.  He seemed to talk louder 
than usual, and the volume of the television had increased.  

During an April 2004 VA examination, the veteran complained 
of decreased hearing.  He reported difficulty in his work 
environment, hearing others on the telephone and trouble 
participating in conversations.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
30
35
40
40
LEFT
20
30
45
50
55
  
Speech discrimination scores on the Maryland CNC word list 
test were felt to be poorer than expected.  The diagnosis was 
mild sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  The 
examiner commented that the veteran's claims folder was 
reviewed prior to the examination and the audiogram from the 
veteran's discharge examination revealed completely normal 
hearing levels at 0 decibels for all frequencies.  The 
examiner opined that it was not likely that the veteran's 
hearing loss was associated with military exposure.

In August 2004, the veteran underwent a private evaluation 
for hearing loss.  The physician indicated that the veteran 
had a significant history of noise exposure while in the 
military.  Audiometry revealed a severe flat sensorineural 
hearing loss that was noise induced.

At his September 2004, hearing the veteran testified that his 
only noise exposure occurred while serving with a tank crew 
on active duty.

In a December 2004 VA addendum to the April 2004 VA 
examination, the examiner indicated that at the time of the 
veteran's discharge from service, his hearing was completely 
normal, therefore the veteran's current hearing loss would 
not be the result of noise exposure during his military 
service.  She opined that the veteran's hearing loss was not 
service related due to the normal audiogram on discharge.  

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Diseases of the central nervous system (including 
sensorineural hearing loss) that are manifested to a degree 
of 10 percent or more within the year after separation from 
service, will be presumed to be service connected.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during service or 
at the time of service discharge.   However, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The private and VA examination records document a current 
hearing loss.  There is, however, no evidence of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385, within the 
first post-service year.  Post-service medical records are 
negative for bilateral hearing loss for many years until 
2002, almost 27 years after service.

While the private examination report suggests a link between 
the current hearing loss and in-service noise exposure, there 
is no indication that the examiner considered the service 
medical records showing no hearing loss at the time of 
service separation.

The VA examiner considered the entire record, and found the 
absence of hearing loss at service separation to be crucial.  
Because the VA examiner considered an accurate and complete 
record, and because that opinion is explicitly stated, the 
Board finds it to be more probative than the inference 
contained in the private examination report.

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. at 112; 
Routen v. Brown, 10 Vet. App. at 186. 

Because hearing loss was not shown until long after service, 
and the most probative opinion rules out a link between 
current hearing loss and service, the weight of the evidence 
is against the claim, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 53-56.  The claim must, accordingly 
be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


